     Case 3:21-cr-00388-JLS Document 30 Filed 06/17/21 PageID.77 Page 1 of 1



 1      BENJAMIN KINGTON
        State Bar No. 264008
 2      BOYCE & SCHAEFER
        934 23rd Street
 3      San Diego, CA 92102
        619/232-3320
 4      email: bk@boyce-schaefer.com
 5      Attorney for Defendant
        PAOLA GARCIA-MARTINEZ
 6

 7                          UNITED STATES DISTRICT COURT
 8                       SOUTHERN DISTRICT OF CALIFORNIA
 9                             (Honorable Janis L. Sammartino)
10
        UNITED STATES OF AMERICA,                 ) Case No. 21CR388-JLS
11                                                )
                           Plaintiff,             ) ACKNOWLEDGMENT OF NEW
12                                                ) COURT DATE
        v.                                        )
13                                                )
        PAOLA GARCIA-MARTINEZ,                    )
14                                                )
                           Defendant.             )
15                                                )
                                                  )
16

17            I, Paola Garcia-Martinez, hereby acknowledge that the Motion Hearing
18      Trial Setting previously scheduled for June 18, 2021, at 1:30 p.m., has been moved
19      to July 30, 2021, at 1:30 p.m., before the Honorable Janis L. Sammartino.
20            I declare under penalty of perjury that the foregoing is true and correct.
21      Executed on ___________,
                    June 16      2021, at Montebello, California.
22

23                                      ________________________________
                                        Paola Garcia-Martinez
24

25

26

27

28


                                              1
